Judgment, Supreme Court, New York County (Gregory Carro, J., at suppression hearing; Michael A. Corriero, J, at plea and sentence), rendered January 17, 2003, convicting defendant of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3x/2 to 7 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determi*383nations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Nardelli, J.P., Williams, Catterson, McGuire and Malone, JJ.